Exhibit 10.1

AMENDMENT NO. 2 TO

AMENDED & RESTATED ADVISORY AGREEMENT

This Amendment No. 2 to the Amended & Restated Advisory Agreement (this
“Amendment”), dated as of March 23, 2016, is between Resource Innovation Office
REIT, Inc., a Maryland corporation (the “Company”) and Resource Innovation
Office Advisor, LLC, a Delaware limited liability company (the “Advisor”). This
Amendment amends the Amended & Restated Advisory Agreement dated October 1,
2015, as amended by Amendment No. 1 dated December 31, 2015, among the Company,
the Advisor and, solely with respect to Article 16 thereof, the Sponsor (the
“Advisory Agreement”).

W I T N E S S E T H

WHEREAS, the Company, the Advisor and the Sponsor are parties to the Advisory
Agreement, pursuant to which the Advisor agreed to provide certain services to
the Company and the Company agreed to provide certain compensation to the
Advisor in exchange for such services; and

WHEREAS, the Company and the Advisor desire to amend the Advisory Agreement
pursuant to this Amendment.

NOW, THEREFORE, the Company, the Advisor and the Sponsor hereby modify and amend
the Advisory Agreement as follows:

1. Defined Terms. Capitalized terms used herein shall have the meanings set
forth in the Advisory Agreement.

2. Amendments to the Advisory Agreement.

(a) The definition for “Follow-On Offering” which appears in Article I of the
Advisory Agreement is hereby deleted.

(b) Section 8.01 of the Advisory Agreement is hereby deleted and replaced with
the following:

8.01 Acquisition Fees. As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Properties, Loans and other Permitted Investments, the Company shall pay an
Acquisition Fee to the Advisor for each such investment (whether an acquisition
or origination). With respect to the acquisition or origination of a Property,
Loan or other Permitted Investment to be owned by the Company or a Subsidiary,
the Acquisition Fee payable to the Advisor shall equal 2.0% of the sum of the
amount actually paid or allocated to fund the acquisition, origination,
development, construction or improvement of the Property, Loan or other
Permitted Investment, inclusive of the Acquisition Expenses associated with such
Property, Loan or other Permitted Investment and the amount of any debt
associated with, or used to fund the investment in, such Property, Loan or other
Permitted Investment. With respect to the acquisition or origination of a
Property, Loan or other Permitted Investment through any Joint Venture or any
partnership in which the Company or the Partnership is, directly or indirectly,
a partner and which is not deemed a Subsidiary, the Acquisition Fee payable to
the Advisor shall equal 2.0% of the portion that is attributable to the
Company’s direct or indirect investment in such Joint Venture or partnership of
the amount actually paid or allocated to fund the acquisition, origination,
development, construction or improvement of the Property, Loan or other
Permitted Investment, inclusive of the Acquisition Expenses associated with such
Property, Loan or other Permitted Investment, and the amount of any debt
associated with, or used to fund the investment in, such Property, Loan or other



--------------------------------------------------------------------------------

Permitted Investment. Notwithstanding anything herein to the contrary, the
payment of Acquisition Fees by the Company shall be subject to the limitations
on Acquisition Fees contained in (and defined in) the Charter. The Advisor shall
submit an invoice to the Company following the closing or closings of each
acquisition or origination, accompanied by a computation of the Acquisition Fee.
Generally, the Acquisition Fee payable to the Advisor shall be paid at the
closing of the transaction upon receipt of the invoice by the Company. However,
the Acquisition Fee may or may not be taken, in whole or in part, as to any year
in the sole discretion of the Advisor. All or any portion of the Acquisition
Fees not taken as to any fiscal year shall be deferred without interest and may
be paid in such other fiscal year as the Advisor shall determine.

(c) Section 13.02 of the Advisory Agreement is hereby deleted and replaced with
the following:

13.02 Termination. This Agreement will automatically terminate upon Listing.
This Agreement also may be terminated upon 60 days’ written notice with or
without Cause and without penalty by the Company (acting through the Independent
Directors) or with or without Good Reason and without penalty by the Advisor. If
the Agreement is terminated by the Company for Cause or by the Advisor for Good
Reason, the written notice shall so state. The provisions of Articles 1, 10, 12,
13, 15 and 17 (excluding Sections 17.10 and 17.11) shall survive termination of
this Agreement.

3. Construction; Venue. The provisions of this Amendment shall be construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania, and
venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Philadelphia, Pennsylvania.

4. Entire Amendment. This Amendment may not be amended or modified except in
writing signed by all parties.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 to the
Amended & Restated Advisory Agreement as of the date and year first above
written.

 

RESOURCE INNOVATION OFFICE REIT, INC. By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer RESOURCE INNOVATION
OFFICE ADVISOR, LLC By:  

/s/ Alan F. Feldman

  Name: Alan F. Feldman   Title: Chief Executive Officer